DETAILED ACTION
In response to communication filed on 12/30/2020.
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,477,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving a sounding reference signal request (SRS) field that is used to indicate that an SRS is not to be transmitted in a last symbol of a subframe of an unlicensed cell and an ending symbol field that identifies if a physical uplink shared channel (PUSCH) is not transmitted in the last symbol for a listen-before-talk procedure that is to be performed during the last symbol and transmitting a packet via the PUSCH based upon the ending symbol as specified in independent claims 1 and 11. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412